Citation Nr: 0839617	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In October 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Bilateral hearing loss and tinnitus had their onset during 
active service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred as a result 
of the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

Post-service private medical treatment records show that the 
veteran has been diagnosed as having bilateral hearing loss 
and tinnitus.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  

Service medical records are silent for any complaints or 
findings of hearing loss or tinnitus.

In an August 2006 letter, R.D. stated that he served with the 
veteran in the Coast Guard on the U.S.S. General C.H. Muir.  
While transporting troops across the Pacific Ocean, it was 
common to fire cannons and other artillery for training and 
mobilization purposes.  On or about May 15, 1945, during a 
gun practice, one of the gun mates of a 5 inch cannon 
inadvertently positioned and fired the cannon directly above 
where the veteran was positioned below.  The noise was 
deafening for everyone and especially for the veteran, who 
was directly below the cannon.  Following that incident, R.D. 
noticed the veteran turning his head to hear conversations 
and speaking louder.  He was convinced that the veteran's 
hearing was impaired during this exercise, and possibly other 
exercises as well, during active duty.

The available medical records show that the veteran was 
afforded a VA examination in November 2006.  The veteran 
stated that during service he was exposed to nearby big gun 
fire during target practice, small arms fire and machine gun 
fire without hearing protection.  On one occasion, he was 
particularly close to 5 inch gunshot and had tinnitus and 
hearing loss for several days after.  Pure tone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
75
90
LEFT
55
65
80
100
105+

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and 42 percent in the left ear.  The 
veteran was diagnosed as having moderate to profound 
sensorineural hearing loss in the right ear and moderately 
severe to profound sensorineural hearing loss in the left 
ear.  The examiner stated that military noise exposure was 
conceded and was significant without hearing protection per 
the veteran's report.  However, there was no audiometric 
evidence from service, only well after separation.  The 
examiner opined that the veteran's current hearing loss 
pattern was consistent with noise-induced hearing loss 
pattern, but was also consistent with presbycusis.  
Presbycusis was possible given his age and could be a 
contributing factor to his current complaints.  The examiner 
further stated that the veteran's report of onset and 
progression of symptoms well after service provided evidence 
of non-military causes.  The examiner concluded that due to 
the lack of audiometric or other evidence of hearing loss or 
tinnitus at separation, and due to the evidence of other 
likely non-military contributing factors, he could not 
resolve the issue without resort to mere speculation.  

During the October 2008 hearing, the veteran stated that he 
was exposed to loud noise during service being assigned to a 
gunnery operation.  His description of the March 1945 
incident mirrored that of R.D. and stated that he did not 
have any hearing protection during service.  He did not 
complain of having any hearing trouble during service; 
however, he had hearing problems for many years prior to 
getting a private hearing test around 1980 and being issued 
hearing aids.  He stated that following service, he generally 
worked in the sales field and other jobs that did not have 
noise exposure such as he experienced during service.  He 
also stated that his tinnitus began about 20 years before.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The September 2006 VA examiner did not 
provide a definitive opinion and stated that he could not 
without resorting to speculation.  However, the examiner did 
concede that the veteran had noise exposure in service and 
his current hearing loss pattern was connection with noise-
induced hearing loss.  The veteran's account of noise 
exposure without hearing protection during service is 
credible, as is his statement that his post-service 
occupation did not result in much noise exposure.  In 
addition, R.D.'s statement further supports the veteran's 
assertion of having noise exposure in service.  In light of 
the foregoing, the evidence is deemed to be at least in 
relative equipoise.  Thus, service connection for bilateral 
hearing loss and tinnitus is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for bilateral hearing loss and tinnitus 
are granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


